Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0000076
                                                      14-FEB-2012
                                                      10:46 AM
                        NO. SCAD-12-0000076

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                   RONALD D.S. LAU, Respondent.


                        ORIGINAL PROCEEDING
           (ODC 07-141-8601, 07-142-8602, 07-155-8615,
       08-026-8669, 08-027-8670, 08-038-8681, 08-062-8705,
       08-063-8706, 08-075-8718, 09-039-8762, 09-063-8786,
       09-064-8787, 09-065-8788, 09-077-8800, 09-100-8823,
              10-080-8914, 11-001-8925, 11-005-8929)

        ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of the Office of Disciplinary
Counsel (ODC)’s   “Petition for Order Granting Request of
Ronald D.S. Lau to Resign From the Practice of Law in Lieu of
Discipline” and the memorandum, affidavits, and exhibits in
support thereof, it appears the Petition is supported by
Respondent Lau’s affidavit and the affidavit meets the
requirements of Rule 2.14(a) of the Rules of the Supreme Court of
the State of Hawai#i (RSCH).   In sum, Lau admits to failing to
act with reasonable diligence in representing clients, failing to
keep clients reasonably informed about the status of their
matters and promptly complying with their reasonable requests for
information, attempting to improperly settle a claim against him
for malpractice by not first advising the former client in
writing that independent representation was appropriate,
misappropriating client funds, improperly transferring funds out
of his client trust account electronically, failing to provide
clients with appropriate accountings concerning their advance
fees, failing to return promptly to clients their files and
unearned fees upon termination of the representation, and failing
to cooperate with ODC during its subsequent investigations into
his actions, in violation of Rules 1.3, 1.4, 1.8(h), 1.15(c),
1.15(d), 1.15(e), 1.15(f)(3), 1.15(f)(4), 1.16(d), 8.1(b),
8.4(a), and 8.4(d) of the Hawai#i Rules of Professional Conduct.
It further appears that Respondent Lau’s behavior included
misappropriation of client funds and that any reinstatement must
be predicated upon full restitution of all misappropriated money.
It also appears that Respondent Lau has been suspended since
November 24, 2010, pursuant to RSCH Rule 2.12A.   Therefore,
          IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.14, that
the petition is granted and Respondent Ronald D.S. Lau’s request
to resign in lieu of discipline is granted.
          IT IS FURTHER ORDERED that the resignation is effective
30 days after the date of this order, as provided by RSCH Rules
2.14(d) and 2.16(c).
          IT IS FURTHER ORDERED that reinstatement is conditioned
upon proof that Respondent Lau has made full restitution of all
misappropriated monies.
          IT IS FURTHER ORDERED that (1) the Clerk shall remove
Respondent Ronald D.S. Lau’s name from the role of attorneys
licensed to practice law in this jurisdiction and (2) within
thirty (30) days after entry of this order, Respondent Lau shall
submit to the Clerk of this court the original certificate
evidencing his license to practice law in this jurisdiction.
          IT IS FURTHER ORDERED that (1) Respondent Lau shall
comply with the requirements of RSCH Rule 2.16 and (2) the


                                2
Disciplinary Board shall provide notice to the judges, as
required by RSCH Rule 2.16(f), but Respondent Lau having been on
interim suspension since November 24, 2010, the Disciplinary
Board need not publish the notice of disbarment that would
otherwise have been required by RSCH Rule 2.16(e).
          IT IS FINALLY ORDERED that Respondent Lau shall pay to
the Disciplinary Board all costs associated with these
proceedings.
          DATED:   Honolulu, Hawai#i, February 14, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.
                               /s/ Sabrina S. McKenna




                                 3